DETAILED ACTIONS
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
submission filed on / /2020 has been entered. 
Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to teach an apparatus of Claims 1 and 5 that specifically comprises the following:
-- The instant application is deemed to be directed to a non-obvious improvement over the admitted prior art of the instant application and the invention patented in Pat. No. US 2014/0094187 and US 2019/0373413. 
The improvement comprises:
US 2014/0094187 is considered as the closest prior art that teaches a wireless device (Fig.6 element 604) comprising:
a memory (Fig.6 element 610 and para.74-75); 
one or more processor(s) (Fig.6 element 612 and para.75); 
a wireless scanner/tracker (Fig.6 element 614 and para.76); 
a GPS (Fig.6 element 616 and para.74); 
a route learner (Fig.6 element 620 and para.74 and 76); 
a route mapper (Fig.6 element 622 and para.74 and 76);  and 
a location estimator (Fig.6 element 622 and para.74 and 76);
wherein the memory may include its own local route database (Fig.6 element 650 and para.75, 79-80), 
wherein the local route database on the wireless device stores the routes that have been learned by the device and the scanner/tracker uses those route definitions in performing its tracking (para.75), 
wherein the memory may include a fingerprint-location database (para.75).
wherein the wireless scanner/tracker periodically scans for ambient IWS sources and helps identify the encountered ambient IWS sources and store them in the memory (para.76). 
wherein the route mapper (Fig.6 element 622) generates a WiFi fingerprinted map of GPS determined locations (para.76),
wherein the location estimator 624 estimates a location when the device 604 is traveling a recognized and fingerprinted route (para.76).
wherein the network or cloud-based server 640 provides assistance to the wireless device 604 (para.78), and 
wherein the route-learning assistant 642 may help the route learner 620 learn routes and be accomplished by off-loading data processing and data-transfer to off-peak times (para.79). 

US 2019/0373413 teaches a process of extending a radio map (Fig.6 and para.85) comprising:
a radio map (e.g., an indoor radio map) is built using the survey data (Fig.6 step 602 and para.85); 
wherein the radio map includes at least one boundary (para.85),
harvest data (e.g., the harvest data 306 of FIG. 3) is received from a mobile device (Fig.6 step 604 and para.86);
wherein the collection of harvest data 306 make up a harvest trace (para.86), 
wherein each element of harvest data 306 can be a sample point including one or more sensor measurements obtained by the mobile device (e.g., used to identify a location of the mobile device) and RSSI measurements for one or more of the APs (para.86),
At step 606, based on the harvest data 306, a trajectory (e.g., the trajectory 308) of the mobile device is determined (Fig.6 step 606 and para.87);
wherein the one or more sensor measurements obtained by the mobile device are used to determine (e.g., continuously or substantially continuously) a location of the mobile device as the mobile device travels within Store A (para.87),
identify one or more locations on or proximate to the trajectory (Fig.6 step 608 and para.88);
At step 610, an extended radio map is built using both the survey data and the one or more identified locations (Fig.6 step 610 and para.90),
wherein once the one or more identified locations are correlated with RSSI measurements (e.g., in the form of probability density functions) (para.90).

With regard Claim 1, US 2014/0094187 in view of US 2019/0373413 fails to teach the limitation of " wherein the Wi-Fi scanners receive anonymous probe messages from Wi-Fi devices that are present in the environment during a calibration phase of the indoor location positioning system, and wherein RSSI values of the anonymous probe messages received by the Wi-Fi scanners are collated to create RSSI fingerprints corresponding to the different locations respectively; wherein one or more of the Wi-Fi scanners are used as anchor scanners to counter the difference in transmit power levels of different Wi-Fi devices that result in different RSSI fingerprints for the different types of Wi-Fi devices, wherein the RSSI value at each anchor scanner is subtracted from the RSSI values at rest of the Wi-Fi scanners to generate the RSSI fingerprint;" as recited in claim 1.

With regard Claim 5, US 2014/0094187 in view of US 2019/0373413 fails to teach the limitation of "collating RSSI values of the anonymous probe messages received by the Wi-Fi scanners to create RSSI fingerprints corresponding to the different locations respectively; countering difference in transmit power levels of different Wi-Fi devices by using one or more of the Wi-Fi scanners as anchor scanners, which result in different RSSI fingerprints for the different types of Wi-Fi devices; subtracting the RSSI value at each anchor scanner from the RSSI values at rest of the Wi-Fi scanners to generate the RSSI fingerprint; generating the RSSI fingerprint database after the calibration phase that contains the generated RSSI fingerprints corresponding to the different locations; and matching, via the processor after the calibration phase, the RSSI fingerprint of the anonymous probe messages from the Wi-Fi devices against the RSSI fingerprints recorded during the calibration phase to predict the location of the Wi-Fi device in a prediction phase." as recited in claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Reference(s) US 2014/0094187 and US 2019/0373413 are cited because they are put pertinent to the estimating location of a mobile device especially while the device is traveling a known and mapped route. However, none of references teach detailed connection as recited in claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted M. Wang whose telephone number is (571) 272-3053.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).


/Ted M Wang/
Primary Examiner, Art Unit 2633